On Motion for Re-argument.
Powers, J.
The defendant files a motion for re-argument based wholly upon the assumption that the foregoing opinion, in effect, overrules Shumm v. Rutland R. R. Co., 81 Vt. 186, 69 Atl. 945, 19 L. R. A. (N. S.) 973. This assumption is unwarranted. The doctrine of the Shumm case is unimpaired by the result reached in this case. In negligence cases, the circumstances are always important factors. The requirements of the prudent-man-rule vary in the changed conditions which surround the person whose conduct is to be judged. Sometimes very slight circumstances change the question presented from one of law to one of fact. One does not have to go very far into the cases to discover this. The circumstances of the Shumm ease are not the circumstances of this case. That a very deaf traveler on the highway, subject to the look-and-listen rule, who approached a well-known railroad crossing at a time of day when everything was plainly visible, and continued on to the very point of collision, almost, — so near, in fact, that one witness turned away to avoid seeing the accident, — with cap pulled down and going straight ahead, and was killed by a rapidly running engine, is held to have been guilty of contributory negligence, *286does not compel a holding that a servant, suddenly summoned to duty, who runs across the tracks of his working place, in front of an approaching and unlighted car, and is run down, was likewise guilty. In the first case, if the victim of the accident had looked, he must have seen; and seeing, must have appreciated the situation in all its aspects affecting his safety. In the last, he may have looked and not seen; or seen so vaguely as to have afforded no basis for an adequate appreciation of the perils presented.
That the case in hand is a close one was fully understood when the opinion was prepared. It was carefully considered and thoroughly discussed. As the result announced does not affect the doctrine of the Shumm case, a re-argument urging that it does would serve no useful purpose.

Rehearing denied.